Citation Nr: 1642990	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include whether new and material evidence has been submitted.

2.  Entitlement to service connection for headaches, to include whether new and material evidence has been submitted.

3.  Entitlement to service connection for a stomach/bowel disability, to include whether new and material evidence has been submitted.


REPRESENTATION

Veteran is represented by:  Jodee Dietzenbach, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, from September 1990 to May 1991, and from February 2000 to March 2000.  This    matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a bilateral knee disability, headaches, and a stomach/bowel disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGSS OF FACT

1.  In a November 2007 rating decision, service connection was denied for a bilateral knee disability, headaches, and a stomach/bowel disability, and the Veteran did not file a notice of disagreement or submit new and material evidence within the one-year appeal period.

2.  Since the November 2007 rating decision, relevant service treatment records were received which existed at the time of the November 2007 rating decision, but had not been associated with the claims file when VA first decided the claims.  


CONCLUSION OF LAW

The criteria for reconsidering the claims for service connection for a bilateral knee disability, headaches, and a stomach/bowel disability have been met.  38 U.S.C.A. § 501(a) (West 2014); 38 C.F.R. § 3.156 (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2007 rating decision, service connection was denied for a bilateral knee disability, headaches, and a stomach/bowel disability, and the Veteran did not file a notice of disagreement or submit new and material evidence within the one-year appeal period.  Therefore, the November 2007 rating decision became final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2015).  

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  However, if at any time after VA issues a decision on a     claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(a).

Subsequent to the November 2007 rating decision, the Veteran submitted service treatment records which had not been associated with the claims file at the time of   the November 2007 rating decision.  A review of these records reveals in-service complaints of headaches, knee pain, nausea, and diarrhea.  Because these additional service department records are relevant to the Veteran's claims, VA must reconsider the original claims on the merits.  See 38 C.F.R. 3.156(c).  



ORDER

The prior claim of entitlement to service connection for a bilateral knee disability must be reconsidered on the merits, and to that extent only, the appeal is allowed.

The prior claim of entitlement to service connection for headaches must be reconsidered on the merits, and to that extent only, the appeal is allowed.

The prior claim of entitlement to service connection for a stomach/bowel disability must be reconsidered on the merits, and to that extent only, the appeal is allowed.


REMAND

With respect to the Veteran's service connection claim for a bilateral knee disability, a May 1981 service treatment record shows that the Veteran reported right knee pain.  He also reported a history of a motor vehicle accident four years earlier in which he broke both legs, both arms, some ribs, and probably his collar bone.  The assessment was numbness of the right side by history.  In August 1982, the Veteran reported knee pain for two days, which was precipitated by walking and standing.  A physical examination was normal, and the Veteran was advised to take Motrin.  Another undated service treatment record shows treatment for a bruised knee.   

A January 2000 physical examination conducted upon the Veteran's reenlistment into his third period of active duty indicates that his lower extremities were normal.  A January 2000 report of medical history indicates that the Veteran denied any "trick" or locked knees, arthritis, or bone, joint, or other deformity.  

A March 2000 service treatment record shows that the Veteran reported bilateral knee pain during basic training.  The treatment provider observed pes anserinus tenderness and suspected a left meniscal injury.  The Veteran was prescribed braces, crutches, and rehabilitation exercises and placed on physical profile.  

A March 2000 entrance physical standings board (EPSBD) proceedings report indicates that the EPSBD concluded that the Veteran's bilateral knee pain existed prior to service and that the Veteran was medically unfit for enlistment.  The record notes that the Veteran's knees were asymptomatic upon enlistment, but after increased activities, the pain increased to the point where he was unable to continue training.  The Veteran was diagnosed with symptomatic retropatellar pain syndrome, and the EPSBD recommended separation from service.  The Veteran was discharged from active duty in March 2000.  

The Veteran underwent a VA Persian Gulf War examination in February 2011, during which he reported progressively worsening bilateral knee pain that began during active duty.  The Veteran stated that he cracked his right knee on concrete while unloading a truck in the 1980's and sought treatment for it twice during service.  He further stated that between 1991 and 2000, he experienced few problems with his knees, until he returned to service in 2000 and was discharged prior to the completion of basic training.  A physical examination revealed right knee pain, stiffness, crepitus, instability, and medial and patellar tenderness.  The left knee did not exhibit any identifiable symptoms.  Imaging studies of both knees were unremarkable.  The diagnoses were right knee patellar malalignment and a normal left knee.  The examiner opined that "it is less likely as not (less than 50/50 probability) that this [V]eteran's patellar malalignment/knee pain was caused by or a result of military service in Southwest Asia" and provided the following rational:

There are scant [service treatment] records of knee symptoms in the military and prior to his re-enlistment    in 2000; none are suggestive of his current condition which is most consistent with lack of adequate quadriceps strength given normal recent knee x-rays by his regular medical provider. 

A May 2014 VA treatment record shows a complaint of left knee pain.  The Veteran stated that during service in the 1990's, his left knee suddenly locked while running and under fire.  He reported being unable to walk on his left knee at the time, noting that he had to crawl away.  Imaging studies revealed left knee degenerative  changes in the medial compartment with extensive medial meniscal tears, small joint effusion, and small Baker's cyst.

The Board finds that a new VA examination is necessary because the examiner only provided an opinion as to whether a knee disability was related to the Veteran's service in Southwest Asia and failed to address his other periods of active duty. 

Additionally, during a July 2016 hearing before the Board, the Veteran testified  that while serving in Germany, he was hospitalized for three days for right knee swelling and was subsequently placed on physical profile for 30 days.  A review of the Veteran's service treatment records reveals some records from an Army hospital in Munchweiler, Germany; however, the records show no treatment for right knee swelling.  The Board notes that hospitalization records from a military facility are sometimes kept separately from a veteran's service treatment records.  Therefore, on remand, the AOJ should seek clarification from the Veteran as to when and where he was hospitalized for right knee swelling in Germany and attempt to obtain any identified hospital records.

With respect to the Veteran's service connection claim for headaches, he asserts that his current headaches were caused by a wall locker falling on his head during service.  Alternatively, he asserts that his headaches are caused by medications prescribed to treat service-connected disabilities, or are a manifestation of an undiagnosed illness related to his Persian Gulf War service.

An April 1980 service treatment record shows that the Veteran reported being hit  on the back of the head with a shelf and denied any loss of consciousness.  A small lesion was observed on the back of the head.  During a follow-up visit later that month, a treatment provider noted that the Veteran's head seemed to be healing  well and observed no inflammation or irritation.  The following Monday, the Veteran had three sutures removed from his head.  

A review of the Veteran's VA treatment records reveals reports of headaches which began after increasing his dose of Prazosin and subsiding when the dosage was lowered.  

The Veteran underwent a VA Persian Gulf War examination in February 2011, during which he reported daily headaches lasting all day.  He stated that he first experienced sharp headaches around 1993 or 1994.  He also reported sustaining a head injury during service when a locker fell on him.  The VA examiner indicated that the Veteran's history was consistent with medication overuse headaches, but that other potential causes or contributing causes could not be excluded, noting that a definitive diagnostic evaluation was beyond the scope of a VA examination.  The Veteran indicated that he planned to make an appointment with a neurologist for his headaches.  The examiner provided the following commentary:  

Although the Veteran is noted to have a couple of headaches in his military service record associated with viral syndromes or other acute febrile illnesses but there  is no evidence that these symptoms were ongoing or developed while in military service based on available records.  (Note, this veteran is undergoing additional medical evaluation, as he has not had them fully worked up on the past.  He is encouraged to follow through on his evaluation). 

A review of the record reveals no follow-up evaluations for headaches associated with the claims file.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran an opportunity to identify any treatment providers who evaluated his headaches since the February 2011 VA examination and attempt to obtain any records of such treatment. 

Additionally, as the February 2011 VA examiner was unable to provide a diagnosis and opinion as to the etiology of the Veteran's headaches, the Board finds that a new VA examination is necessary.  

With respect to the Veteran's service connection claim for a stomach/bowel disability, the Veteran asserts that his gastrointestinal symptoms were caused 
by exposure to chemicals while serving in Iraq and Kuwait City.  

The Veteran underwent a VA Persian Gulf War examination in February 2011, during which the examiner opined that "it is less likely as not (less than 50/50 probability) that this Veteran[']s chronic diarrhea/bowel [and] stomach condition was caused by or a result of military service in Southwest Asia" and provided the following rationale:

Although his [service treatment records] indicated that he was evaluated once for gastroenteritis, there is no evidence to suggest this was an ongoing problem.  In addition[,] the Veteran reports taking medication on a daily basis to prevent diarrhea while continuing to have it at least once daily without having sought any prior medical evaluation.  No more specific diagnosis (other than chronic diarrhea [not otherwise specified]) can be made today without additional information to categorize the type of diarrhea as well as ensuring serious causes of diarrhea have been ruled out (i.e., colonoscopy, cultures).  As the Veteran does not have diarrhea currently to allow collection of a specimen for preliminary testing and he  has not even discussed this problem with his primary care provider (although it is documented in an October 
2010 [VA treatment record] note as an issue).  Additional diagnosis evaluation, referral to gastroenterology and possibly diagnosis driven treatment was strongly encouraged.  (If the etiology, following this evaluation, appeared to be related to military service, this Veteran should be encouraged to recontact the Regional Office regarding his claim.

Based on the VA examiner's recommendation, the Board finds that another VA examination is warranted.  Moreover, a supplemental opinion is necessary with respect to the Veteran's claim that his gastrointestinal symptoms are caused by medications to treat service-connected disabilities.   

Updated VA treatment records should also be obtained.

Finally, the Board notes that the Veteran's attorney submitted a CD apparently containing medical records in November 2013.  However, the documents contained on that CD were not scanned into the electronic claims file, so the content of the  CD is unknown.  On remand, obtain the CD and scan the documents into the electronic claims file.  If that cannot be accomplished, ask the Veteran's attorney (who submitted the CD) to provide paper copies of the documents contained on the CD or to prepare a release form so that copies can be requested directly from the medical provider. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his headaches, knees and gastrointestinal disability, to include any treatment by a neurologist for his headaches.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Request through official sources inpatient treatment records regarding the Veteran's reported hospitalization for right knee swelling while serving in Germany.  If additional information is needed from the Veteran to request such records the Veterans should be asked to provide it.  All attempts to secure this evidence must be documented in the claims file.  If the requested records  do not exist or are not available, the Veteran should be notified of such and a formal finding of unavailability prepared if necessary.

3.  Obtain the CD contained in an envelope listed in VBMS as received November 14, 2013 and scan the documents into the electronic claims file.  If that cannot be accomplished, ask the Veteran's attorney to provide paper copies of the documents contained on the CD or to prepare a release form so that copies can be requested directly from the medical provider.  All actions taken should be documented in the claims file.

4.  After the above has been completed to the extent possible and available records are associated with the claims file, the claims file must be provided to an appropriate examiner to obtain a supplemental opinion with respect to the Veteran's service connection claim for a bilateral knee disability.  If an examination is deemed necessary to respond the questions, one should be scheduled.  After a review of the evidence of record, the examiner must provide opinions as to:

a.  Whether it is at least as likely as not (50 percent or higher probability) that a left and/or right knee disability arose during service or is otherwise related to any of the Veteran's periods of active duty from January 1980 to January 1983, from September 1990 to May 1991, and from February 2000 to March 2000.

b.  If, in response to the question above, the examiner provides a negative opinion with respect to either knee, then the examiner should provide an opinion as to whether a left and/or right knee disability clearly preexisted the Veteran's third period of active duty from February 2000 to March 2000.  The examiner should explain why or why not. 

c.  If the examiner concludes that a right or left knee disability preexisted the Veteran's third period of active duty from February 2000 to March 2000, the examiner should provide an opinion as to whether the preexisting disability underwent a permanent worsening (versus a temporary exacerbation of symptoms) during  the Veteran's third period of active duty.  The examiner should explain why or why not.

d.  If the examiner finds a preexisting right and/or left knee disability was permanently worsened during service, the examiner should indicate whether that worsening was clearly the result of the natural progression of the condition, rather than being the result of in-service incidents.  The examiner should explain the reasons for the conclusion reached. 

5.  Schedule the Veteran for a VA headache examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based on the clinical examination and a review of the claims file, the examiner must:

a.  Indicate whether a diagnosed headache disability is present. 

b.  For each diagnosed headache disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) the disability arose during a period of active service, or is otherwise related to the Veteran's active duty service, to include an April 1980 service treatment record showing that the Veteran received three sutures in his head after a shelf fell on him.   

c.  If not related to service, is it at least as likely as not that the Veteran's current headache disability is caused by medications prescribed for the Veteran's service-connected posttraumatic stress disorder (PTSD). 

d.  If the diagnosed headache disability is not caused by medications for the psychiatric disability, is it at least as likely as not that the headaches are permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the medication taken for service-connected PTSD?

e.  If there is no diagnosis to account for the Veteran's claimed headaches, the examiner should indicate whether there are objective indications of chronic disability and whether such represents an undiagnosed illness associated with the Veteran's service in            the Persian Gulf.  

6.  Schedule the Veteran for stomach and intestinal examinations with respect to his service connection claim for a stomach/bowel disability.  All indicated tests should  be conducted and the results reported.  The claims file must be reviewed by the examiner in conjunction with   the examination.  Based on the clinical examination and    a review of the evidence of record, the examiner must:

a.  Identify any diagnoses present associated with his claimed stomach and bowel symptoms (including nausea, diarrhea, constipation, and abdominal cramping).  If a diagnosis pertaining to any of the Veteran's claimed symptoms is rendered, for each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the condition arose in service or is otherwise related to the Veteran's periods of active duty service.  The examiner should explain why or why not. 

b.  If there is no diagnosis to account for          the Veteran's claimed stomach and bowel symptoms, the examiner should indicate whether there are objective indications of chronic disability and whether such represents an undiagnosed illness associated with the Veteran's service in the Persian Gulf.  A complete rationale for all opinions must be provided. 

7.  After undertaking the development above and any additional development deemed necessary, the claims for service connection should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given   an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


